DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11 October 2022 has been entered.  Claims 1, 2, 5-14 and 17-25 remain pending with non-elected Claims 14 and 17-25 withdrawn from consideration. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of Claims 1-2 and 5-13 under 35 U.S.C. 103 as being unpatentable over Watts et al. (US 2016/0122680) in combination with Sutton et al. (US 2014/0274850) made in the previous Office action is withdrawn in view of the amendment to independent claim 1 since Watts et al. disclose that the friction modifiers are prepared from polyethylene glycols having a molecular weight between 200 and 800 [0018].   
The rejection of claims 1, 2 and 5-13 under 35 U.S.C. 103 as being unpatentable over Marcella et al. (US 2019/0352577) made in the previous Office action is withdrawn in view of the amendment to independent claim 1 since Marcella et al. disclose friction modifiers having lower molecular weights [0041]-[0044].



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 has been amended to require that the polymeric ethylene oxide friction modifier have “a molecular weight from about 11,000 to about 50,000”.  However, it is not clear if the “molecular weight” is a number average molecular weight (Mn) or a weight average molecular weight (Mw).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2016/0264907).
CHEN et al. [“CHEN”] disclose lubricant compositions comprising a base stock and a friction reducing additive, which may be used as an engine oil, a hydraulic oil/fluid, a gear oil and/or a metal-working fluid [0002].  
CHEN discloses that the compositions comprise at least 0.01 wt% of a friction reducing additive which comprises a compound of Formula (I) [0013] wherein AO is an alkylene oxide residue [0016] typically of the formula: - (CrH2rO)- where r is 2, 3 or 4, preferably 2 or 3, i.e., an ethyleneoxy (-C2H4-) or propyleneoxy (-C3H6O-) group [0057]-[0058]. Applicant discloses in the specification in [0052] that a suitable ethylene oxide friction modifier is a polyhydroxylcarboxylic acid ester of polyalkylene oxide modified polyols, such as those described in CHEN (US 2016/0264907).  
CHEN discloses that the base stock is selected from the group consisting of an API Group I, II, III, IV, V base stock or mixtures thereof [0093]. CHEN teaches that if the base stock includes a polyalphaolefin (PAO) from Group IV, then the base stock may also include a mineral oil from Group I, II or III or an ester from Group V to improve the solubility of the friction reducing additive in the base stock [0093]. For an engine oil, CHEN discloses that the base stock preferably has a viscosity at 100°C of 3 to 10 mm2/s, more preferably 4 to 8 mm2/s [0099].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
CHEN discloses that the lubricating compositions may contain at least 0.5 wt% of a further additive or a mixture of further additives, preferably at least 1 wt% [0090].  CHEN discloses that such additives include viscosity index improvers including styrene-isoprene copolymers or hydrogenated styrene-isoprene copolymers [0087].  CHEN teaches specifically that automotive engine oils may contain such styrene copolymers [0098].  
The engine oil lubricant composition set forth in independent Claim 1 requires that the composition has a corrosion protection of at least 90, as measured according to the ASTM D6557 Ball Rust Test.  Although not disclosed in CHEN, the examiner is of the position that the since the base oil, polymeric ethylene oxide friction modifier and viscosity modifier may be the same, the corrosion protection of the lubricating oil compositions disclosed in CHEN may be the same.  Further, CHEN teaches the addition of corrosion inhibitors, such as sarcosine derivatives, if needed [0110].  The same reasoning applies for the HTHS viscosity in dependent claim 2, and the FZG failure load stage value of at least 6 in dependent claim 13. 
In response applicant amended independent claim 1 to require that the polymeric ethylene oxide friction modifier to have “a molecular weight from about 11,000 to about 50,000”.  Although not disclosed in CHEN, the prior art does teach that the number of alkylene oxide residues in the (poly)alkylene oxide chains (substituent n) will range from 1 to 50, and that the total (n x m) in the polymer is suitably in the range from 5 to 300 [0059] which, for ethylene oxide (molecular weight of 48), the molecular weight ranges from 240 to 14,400.
Further, the Examples set forth in applicant’s specification of six lubricating engine oil compositions containing varying amounts of a polymeric ethylene oxide (EtO) friction modifier.  However, the polymeric ethylene oxide (EtO) friction modifier used in all six examples have a weight average molecular weight (Mw) of 9,200 [00103] which is outside of the claimed range.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
December 2, 2022